Opinion filed October 21, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00268-CV
                                        __________

                       JIM AND SHARON MOYLAN, Appellants

                                                 V.

             KENNETH LAUGHLIN, KENMOR PROPERTIES LLC
               AND APPLIED FUEL TECHNOLOGY, Appellees


                             On Appeal from the 91st District Court
                                   Eastland County, Texas
                              Trial Court Cause No. CV0941451


                            MEMORANDUM                OPINION
       Jim and Sharon Moylan have filed in this court a motion to dismiss their appeal. In their
motion, they state that the parties have entered into a settlement and partial release of the
judgment and that they no longer desire to pursue this appeal. The motion is granted, and the
appeal is dismissed.


                                                          PER CURIAM
October 21, 2010
Panel consists of: McCall, J., and Strange, J.

Wright, C.J., not participating.